 1
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Gerald Markham,                             )    No. CV 16-134-TUC-JAS (JR)
                                                 )
10               Plaintiff,                      )    ORDER
                                                 )
11   vs.                                         )
                                                 )
12                                               )
     Pima County, et al.                         )
13                                               )
                 Defendants.                     )
14                                               )
                                                 )
15
16     Pending before the Court is a Report and Recommendation issued by Magistrate Judge
17   Rateau. In the Report and Recommendation (Doc. 129), signed on 11/7/18, Magistrate
18   Judge Rateau recommends granting Defendants’ motion for summary judgment (Doc. 123).
19   In an Order also signed on 11/7/18 (Doc. 130), Magistrate Judge Rateau denied Plaintiff’s
20   request for another extension of time to oppose the motion for summary judgment. The
21   Court finds that Magistrate Judge Rateau properly denied Plaintiff’s additional requests for
22   more time, the Court also denies Plaintiff’s requests for additional time, and denies Plaintiff’s
23   untimely filed objections. Defendants’ motion to strike (Doc. 145) is granted inasmuch as
24   the Court finds that Plaintiff’s filings at issue are untimely and are not properly before the
25   Court. In the alternative, the Court has also reviewed Plaintiff’s objections, and nevertheless
26   finds that Magistrate Judge Rateau’s Report and Recommendation and Orders were proper,
27
28
 1   and Plaintiff’s objections are therefore denied.1
 2      Accordingly, IT IS HEREBY ORDERED as follows:
 3   (1) Magistrate Judge Rateau’s Report and Recommendation and Orders are accepted and
 4   adopted, and Plaintiff’s objections are denied.
 5   (2) Defendants’ motion for summary judgment (Doc. 123) and motion to strike (Doc.
 6   145) are granted, and all remaining motions are denied.
 7   (3) The Clerk of the Court shall enter judgment in favor of Defendants and close the
 8   file in this case.
 9
10               DATED this 7th day of March, 2019.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26          1
             The Court reviews de novo the objected-to portions of the Report and Recommendation.
27   28 U.S.C. § 636; Fed. R. Civ. P. 72. The Court reviews for clear error the unobjected-to portions
     of the Report and Recommendation. See Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th
28   Cir. 1999); see also Conley v. Crabtree, 14 F. Supp. 2d 1203, 1204 (D. Or. 1998).

                                                   -2-
